DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered.
The applicant amended claim 1 to more precisely describe the first and second heater parts as separate, including their respective inner and outer layers (which sandwich the heater parts).  First, as described by the applicant in the last paragraph of the remarks, McCarthy has two mats (1) and (2) which are connected near the tip via a further bus bar.  This highlights the ambiguity of the word “separate”.  Are two mats which are not physically touching such as those in McCarthy but are connected by something such as a bus bar considered separate?  Based on the applicant’s remarks, their position is no.  A person of ordinary skill in the may disagree and conclude that two elements may be separate, but connected. A 35 U.S.C 112(b) rejection based on this ambiguity is presented below.  The applicant may clarify this ambiguity in different ways.  For instance, claims 13 and 14 describe further aspects of the electrical circuit which obviate the ambiguity.  Another way may be relying upon the instant application Figure 7 for support for describing that the first and second heater parts are not in electrical series (or similar circuit terminology).
 Regarding the discussion of the prior art, the examiner finds there is nothing explicitly stating the claimed configuration in Lindskog.  Bourjac comprises separate first and second heater parts in Figure 11, but does not explicitly describe structure of inner and outer layers.  
New art, Burton et al. (U.S Pre-Grant Publication 20140070054) teaches in Figure 1 and [0054]/[0057] separate first and second heater parts that are selectively heated.  These heater parts are sandwiched between an outer and inner layer of electric insulator as described in [0019].  The inner and outer layer of each of the first and second heater parts is separate as they are in different channels or separated by additional insulating material [0018], [0019], and [0057].  Burton is relied upon in the rejection and Bourjac remains evidence of the motivation to modify Lindskog.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “separate” is used in five instances to describe the first and second heater parts or the respective inner and outer layers in which the first and second heater parts are sandwiched. In this context, it is unclear if separate means the elements are simply not touching or that they are additionally not connected in some manner. The instant application Figure 7 supports that the first and second heater parts are not in electrical series (or similar circuit terminology).
Dependent claims of claim 1 are also rejected except for claims 13 and 14 which describe aspects of the electrical connections sufficient to obviate the ambiguity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (U.S Pre-Grant Publication 20160338151) hereinafter Lindskog in view of Barton (U.S Pre-Grant Publication 20140070054) hereinafter Barton, Bourjac et al (U.S Pre-Grant Publication 20050184193) hereinafter Bourjac and Lind et al. (U.S Pre-Grant Publication 20130195661) hereinafter Lind.
Regarding claim 1, Lindskog discloses:
A blade {Figure 8 (80), [0036]} comprising:
a blade body {Figure 8 (80)}; and
a blade de-icer located on the leading edge of the blade body {Figure 8 (20), [0036]},
wherein the blade de-icer comprises:
a first heater part bonded to an external surface of the blade body {Figure 6 left instance of (10), is bonded to surface, [0046]}; and
a second heater part bonded to an external surface of the blade body {Figure 6 right instance of (10), is bonded to surface, [0046]};
wherein the first heater part comprises a first electrical heating element arranged therein and sandwiched between a first inner layer and a first outer layer of the first heat part {Figure 6 left instance of (10) has electrical heating element (11) and is sandwiched between inner and outer layer as shown in Figure 5 (26) and (25)}, and
wherein the second heater part comprises a second electrical heating element arranged therein and sandwiched between a second inner layer and a second outer layer of the second heat part {Figure 6 right instance of (10) has electrical heating element (11) and is sandwiched between inner and outer layer as shown in Figure 5 (26) and (25)}, and
the first electrical heating element being separate to the second electrical heating element {Figure 6, the left instance of (10) includes heating electrical heating element (11) that is separate from the right instance of (10)’s electrical heating element; [0032] describes the separate parallel circuits},
Lindskog does not explicitly disclose:
the first inner layer being separate to the second inner layer,
and the first outer layer being separate to the second outer layer, such that the first heater part and second heater part are separate components;
Additionally, Lindskog is silent how the two articles in Figure 6 are applied to a configuration on a blade as shown in Figure 8, and therefore silent which side the first and second heater parts are bonded to of the blade external surface.  Since Lindskog is silent regarding this, one of ordinary skill in the art would have to choose.
Barton pertains to blade de-icing configurations.  Barton teaches applying separate heaters parts to the pressure side and suction side of the blade {Figure 1 (116) and (118), [0054]} which are spaced and have each separate inner/outer layers surrounding the separate electrical heating elements {[0057], [0018], [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second heater parts of Lindskog bonded to the pressure side and suction side respectively as taught by Barton.  One of ordinary skill in the art would be additionally motivated to do so as separate deicing elements on the pressure side and suction side (face side and suction side) are well known placements that allow different heating to be applied to different surfaces of the blade {Barton [0057]; Bourjac [0072]-[0073], Figure 10 and 11}.   The teachings of Barton are also known to be applicable to various kinds of resistance heaters {Barton [0072]}.
The resulting combination of Lindskog and Barton teaches:
the first inner layer being separate to the second inner layer {Barton Figure 1 (116) and (118) are entirely separate including layers surrounding them; [0018], [0019], [0057]},
and the first outer layer being separate to the second outer layer, such that the first heater part and second heater part are separate components {Barton Figure 1 (116) and (118) are entirely separate including layers surrounding them which means they are separate components; [0018], [0019], [0057]}.
The combination of Lindskog and Barton is silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
Lind pertains to blade de-icing configurations.  Lind teaches wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 4 (401) is the input terminal and (402) is the output terminal; a plurality of half loops may be used, a singular instance mapping to an individual heater part}.
Since the combination Lindskog and Barton is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a half loop structure with input/output terminals of Lind at the base end of the blade for both the first and second heater parts of the combination of Lindskog and Barton.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0036]}.       
Regarding claim 4, the combination of Lindskog, Barton, and Lind further teaches wherein the input and output terminals each comprise a pair of washers {Lind Figure 3 (302) and (304); [0055]}, one washer engaging a first side of a terminal portion of the heating element and the other washer engaging an opposed second side of the terminal portion of the heating element {Lind Figure 3 (302) and (304) are on opposing sides}.
Regarding claim 5, Lindskog further discloses further comprising an erosion resistant layer arranged over the first and second heater parts on the leading edge of the blade body {Figure 8 (85), [0036]}.
Regarding claim 15, the combination of Lindskog, Barton, and Lind further discloses:
the method comprising:
bonding the first heater part to an external surface of a leading edge portion of the suction side of the blade body {Lindskog Figure 6 left instance of (10) is bonded [0046] to suction side of blade body as taught by Barton Figure 1 (118)}; and
 bonding the second heater part to an external surface of a leading edge portion of the pressure side of the blade body {Lindskog Figure 6 right instance of (10) is bonded [0046] to pressure side of blade body as taught by Barton Figure 1 (116)}.
Claim 1 is rejected below under a second grounds to reject claim 3 which is dependent on claim 1.
Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (U.S Pre-Grant Publication 20160338151) hereinafter Lindskog in view of Barton (U.S Pre-Grant Publication 20140070054) hereinafter Barton, Bourjac et al (U.S Pre-Grant Publication 20050184193) hereinafter Bourjac, and McCarthy et al. (WO9603316) hereinafter McCarthy.
Regarding claim 1, the disclosures/teachings of Lindskog, Barton, and Bourjac are applied in the same way as the rejection of claim 1 above.
The combination of Lindskog and Barton teaches the blade of claim 1 except for being silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
McCarthy pertains to blade de-icing configurations.  McCarthy teaches a heater part each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 2 (5) and (6) are the input/output terminals, page 6 paragraph 3; a plurality of half loops may be used, a singular instance mapping to an individual heater part}.
Since the combination Lindskog and Barton is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure with input/output terminals of McCarthy at the base end of the blade for both the first and second heater parts of Lindskog.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0035]}.       
The teachings of McCarthy are applied to the first and second heater parts of Lindskog and therefore teaches where the first and second heater parts have the claimed terminals.
Regarding claim 3, the combination of Lindskog, Barton, and McCarthy further teaches:
wherein each of the first and second heater parts comprises a flange at its base end {McCarthy Figure 2 (9) and (10)},
the flange being angled, relative to a longitudinal axis (A) of the heater part whereby the flange may overlie a radially inwardly facing surface of the blade body {McCarthy Figure 2 (9) and (10) protrude toward the central axis of the blade and is angled relative to the longitudinal axis, and may overlay a radially inwardly facing surface of (4)}.
Regarding claim 16, the combination of Lindskog, Barton, and McCarthy further teaches wherein the flange is angled at an angle of 90⁰ relative to a longitudinal axis {McCarthy Figure 2 (9) and (10), the radially inner face is 90⁰ relative to the longitudinal axis}.
Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Barton, Bourjac, and Lind as applied to the first rejection of claim 1 above, and further in view of Aubert et al. (U.S Pre-Grant Publication 20190084682) hereinafter Aubert.
Regarding claim 6, Lindskog further discloses wherein the blade is a wind turbine blade {Figure 8 (80), [0036]}, but does not teach wherein the blade is a propeller blade, a propulsor blade, a fan blade, or an open rotor blade.
Aubert pertains to the de-icing of rotary blades and other blades [0047].  Aubert teaches wherein the blade is a propeller blade, a propulsor blade, a fan blade, or an open rotor blade [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have de-icing of the combination of Lindskog, Barton, and Lind be applied to one of the claimed blades.  One of ordinary skill in the art would be motivated to do so as de-icing systems for blades are known to be applicable to different kinds of blades {Aubert [0047]}.
Regarding claim 13, Lindskog further discloses:
A blade heating system {[0036]} comprising:
a blade as claimed in claim 1 {see claim 1 rejection}; and
an electrical power supply connected to the first and second heater parts {[0036]}.
Lindskog is silent regarding details of the power supply, and therefore silent regarding, “the power supply being configured such that one heater part may be energised independently of the other heater part”.  
Aubert pertains to the de-icing of rotary blades and other blades [0047].  Aubert teaches the power supply being configured such that one heater part may be energized independently of the other heater part {[0062], power source (169) powers separate circuits (171) and (173); [0065] circuits are controlled separately}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power source of Aubert and a controller configured to energize the heater parts independently.  One of ordinary skill in the art would be motivated to do so to be able to heat different zones of the blade to minimize ice accretion {Aubert [0061]}.     
Regarding claim 14, the combination of Lindskog, Barton, and Aubert further teaches comprising a control configured such that the electrical power supply to each heater part may be controlled independently {Aubert [0065]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barton et al. (U.S Pre-Grant Publication 20190176994) incorporates by reference the art in the rejection above Barton et al. (U.S Pre-Grant Publication 20140070054).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799